DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
3.	Claims 1, 3-5, 7-18 are pending. Claims 1, 3-5, 7-18  are under examination on the merits. Claim 1 is amended.  Claim 6 is cancelled. Claim 2 is  previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive, thus claims 1, 3-5, 7-18 stand rejected as set forth in Office action dated 11/01/2021 and further discussed in the Response to Arguments below.  

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7.	Claims 1, 3-5, 7-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,961,381 B2 (hereinafter ”Mori”). Although the claims at issue are not identical, they are not patentably distinct from each other because Mori discloses a composition comprising: a near infrared absorbing compound that includes a π-conjugated plane having a monocyclic or fused aromatic ring, and a compound A having a weight-average molecular weight of 3000 or higher that has a radically polymerizable ethylenically unsaturated group, wherein the compound A includes a repeating unit having a graft chain; and wherein the radically polymerizable ethylenically unsaturated group included in the compound A is at least one selected from a (meth)acryloyl group, a styrene group, a cinnamoyl group, and a maleimide group, wherein the graft chain includes at least one structure selected from a polyester structure, a polyether structure, a poly(meth)acryl structure, a polyurethane structure, a polyurea structure, and a polyamide structure, and the graft chain includes a polyester structure, wherein the weight-average molecular weight of the repeating unit having a graft chain is 1000 or higher. The compound A includes a repeating unit having a radically polymerizable ethylenically unsaturated group of formula (A-1-1) and a repeating unit having a graft chain of formula (A-1-2)  as set forth. he composition, further comprising: a coloring material that allows transmission of infrared light and shields visible light. prima facie obvious. 


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 3-5, 7-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishi et al. (WO 2016/190162 A1, equivalent to US Pub. No. 2018/0057690 A1, hereinafter “Mori”). 
	
Regarding claim 1: Mori discloses a composition (Page 1, [0020]; Page 84, Claim 1)  comprising: a light shielding material; and  a compound A having a weight-average molecular weight of 3000, wherein the compound A includes a repeating unit  having a radically polymerizable ethylenically unsaturated group, and a repeating unit having a graft chain such as Dispersion Resin 2 which is similar to instant application of compound A  as presented as P1 compound (US Pub. No 2019/0338064 A1, Page 10, [0181]), wherein the radically polymerizable ethylenically unsaturated group included in the compound A is a (meth)acryloyl group as shown below (Page 68, [0756], Table 13; Page 71, [0786], Table 14; Page 75, Table 16, Examples 1-3,5-8, 10, 12-15, 17, 19-23, 26-28), and a ratio Amin/Bmax of a minimum value 
    

    PNG
    media_image1.png
    186
    512
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    244
    293
    media_image2.png
    Greyscale













Regarding claim 3: Mori discloses the composition (Page 1, [0020]; Page 84, Claim 1), wherein the graft chain includes at least one structure selected from a polyester structure, a polyether structure, a poly(meth)acryl structure, a polyurethane structure, a polyurea structure, and a polyamide structure such as Dispersion Resin 2 as shown above (Page 68, [0756], Table 13; Page 71, [0786], Table 14; Page 75, Table 16). 

Regarding claim 4: Mori discloses the composition (Page 1, [0020]; Page 84, Claim 1), wherein the graft chain includes a polyester structure (Page 68, [0756], Table 13; Page 71, [0786], Table 14; Page 75, Table 16). 

Regarding claim 5: Mori discloses the composition (Page 1, [0020]; Page 84, Claim 1), wherein the weight-average molecular weight of the repeating unit having a graft chain is 1000 or higher.
Regarding claim 7: Mori discloses the composition (Page 1, [0020]; Page 84, Claim 1),  
wherein the compound A includes a repeating unit represented by the following Formula (A-l-1) and a repeating unit represented by the following Formula (A-1-2) as set forth as Dispersion Resin 2 as shown above (Page 68, [0756], Table 13; Page 71, [0786], Table 14; Page 75, Table 16). 

Regarding claim 8: Mori discloses the composition (Page 1, [0020]; Page 84, Claim 1), wherein the compound A further includes a repeating unit having an acid group as Dispersion Resin 2 as shown above (Page 68, [0756], Table 13; Page 71, [0786], Table 14; Page 75, Table 16). 

Regarding claim 9: Mori discloses the composition (Page 1, [0020]; Page 84, Claim 1),  wherein an amount of the radically polymerizable ethylenically unsaturated group in the compound A is 0.2 to 5.0 mmol/g (i.e., 2/7960=0.252 mmol/g of Dispersion Resin 2;  Page 68, [0756], Table 13)

	Regarding claim 10: Mori discloses the composition (Page 1, [0020]; Page 84, Claim 1), wherein an acid value of the compound A is 20 to 150 mgKOH/g (Page 40, [0408]; Page 48, [0488]).

	Regarding claim 11: Mori discloses the composition (Page 1, [0020]; Page 84, Claim 1), 


	Regarding claim 12: Mori discloses the composition (Page 1, [0020]; Page 84, Claim 1),
wherein the light shielding material includes an organic black colorant (Page 2, [0027]; Page 2, [0029]; Page 36, [0313]).

	Regarding claim 13: Mori discloses the composition (Page 1, [0020]; Page 84, Claim 1), further comprising: a near infrared absorber (Page 68, [0754, Table 13). 

	Regarding claim 14: Mori discloses a film which is formed using the composition (Page 1, [0018]; Page 2, [0046]). 

	Regarding claim 15: Mori discloses an infrared transmitting filter comprising: the film (Page 1, [0018]; Page 2, [0047])

	Regarding claim 16: Mori discloses a solid image pickup element comprising: the film Page 1, [0018]; Page 2, [0055]). 

	Regarding claim 17: Mori discloses an image display device comprising: the film (Page 67, [0749]-[0750]). 

	Regarding claim 18: Mori discloses an infrared sensor comprising: the film (Page 1, [0018]; Page 2, [0057]). 

Response to Arguments
10.	Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive
In response to Applicant’s argument that the rejection of claim 1, 3-5, 7-18 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of “381 should be withdrawn, since the claims of the ‘381 Patent do not disclose each and every element of amended claim 1. 
The Examiner respectfully disagrees. “381 discloses a composition comprising: a near infrared absorbing compound that includes a π-conjugated plane having a monocyclic or fused aromatic ring, and a compound A having a weight-average molecular weight of 3000 or higher that has a radically polymerizable ethylenically unsaturated group, wherein the compound A includes a repeating unit having a graft chain; and wherein the radically polymerizable ethylenically unsaturated group included in the compound A is at least one selected from a (meth)acryloyl group, a styrene group, a cinnamoyl group, and a maleimide group, wherein the graft chain includes at least one structure selected from a polyester structure, a polyether structure, a poly(meth)acryl structure, a polyurethane structure, a polyurea structure, and a polyamide structure, and the graft chain includes a polyester structure, wherein the weight-average molecular weight of the repeating unit having a graft chain is 1000 or higher. The compound A includes a repeating unit having a radically polymerizable ethylenically unsaturated group of formula (A-1-1) and a repeating unit having a graft chain of formula (A-1-2)  as set forth. he composition, further comprising: a coloring material that allows transmission of infrared light and shields visible light. Mori discloses a film which is formed using the composition, a near infrared cut filter comprising: the film, a solid image pickup element comprising: the film, an image display device comprising: the film, and an infrared sensor comprising: the film. Given that a composition in the instant application as presently read on the composition disclosed by Mori in the patent claims, it would have been obvious to one ordinary skill in the art that the prima facie obvious. 

In response to Applicant’s argument that the that Mori “162 fail to disclose a composition that comprises compound A having the claimed radically polymerizable ethylenically unsaturated group and a repeating unit having a graft chain.
The Examiner respectfully disagrees. Mori discloses a composition (Page 1, [0020]; Page 84, Claim 1) comprising: a light shielding material; and  a compound A having a weight-average molecular weight of 3000, wherein the compound A includes a repeating unit  having a radically polymerizable ethylenically unsaturated group, and a repeating unit having a graft chain such as Dispersion Resin 2 which is similar to instant application of compound A  as presented as P1 compound (US Pub. No 2019/0338064 A1, Page 10, [0181]), wherein the radically polymerizable ethylenically unsaturated group included in the compound A is a (meth)acryloyl group as shown below (Page 68, [0756], Table 13; Page 71, [0786], Table 14; Page 75, Table 16, Examples 1-3,5-8, 10, 12-15, 17, 19-23, 26-28), and a ratio Amin/Bmax of a minimum value Amin of an absorbance of the composition in a wavelength range of 400 to 640 nm to a maximum value Bmax of an absorbance of the composition in a wavelength range of 1100 to 1300 nm is 5 or higher (Page 75, Table 16). 

    PNG
    media_image1.png
    186
    512
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    244
    293
    media_image2.png
    Greyscale
    










Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/15/2022